

	

		II

		109th CONGRESS

		2d Session

		S. 2224

		IN THE SENATE OF THE UNITED STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the liquidation or reliquidation of

		  entries of certain mold press machines.

	

	

		1.Certain mold press machines

			 entered on or after May 11, 1997, and before October 21, 1998

			(a)In

			 generalNotwithstanding sections 514 and 520 of the Tariff Act of

			 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not later than 90

			 days after the receipt of the request described in subsection (b), any

			 article—

				(1)that was entered,

			 or withdrawn from warehouse for consumption—

					(A)on or after May

			 11, 1997; and

					(B)before October 21,

			 1998; and

					(2)with respect to

			 which heading 9902.84.89 of the Harmonized Tariff Schedule of the United States

			 would have applied if such article had been entered, or withdrawn from

			 warehouse for consumption, on December 31, 2001,

				shall be

			 liquidated or reliquidated as if such heading 9902.84.89 applied to such entry

			 or withdrawal, and the Secretary of the Treasury shall refund any excess duty

			 paid with respect to such entry.(b)RequestsLiquidation or reliquidation may be made

			 under subsection (a) with respect to any entry only if a request therefor is

			 filed with the Bureau of Customs and Border Protection of the Department of

			 Homeland Security, not later than 180 days after the date of the enactment of

			 this Act, that contains sufficient information to enable the Bureau of Customs

			 and Border Protection—

				(1)to locate the

			 entry; or

				(2)to reconstruct the

			 entry if it cannot be located.

				

